FILED
                              NOT FOR PUBLICATION                           SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TEODORO GUERRERO-VENEGAS,                         No.   15-70914
AKA Juan Pablo Quinones-Guerrero,
                                                  Agency No. A200-946-850
               Petitioner,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Teodoro Guerrero-Venegas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny

the petition for review.

      Guerrero-Venegas’ contention that the agency violated its own regulations

governing the pleading stage of proceedings fails for lack of prejudice, because he

does not dispute the factual basis for removability. See Kohli v. Gonzales, 473
F.3d 1061, 1066 (9th Cir. 2007) (petitioner must demonstrate that he was

prejudiced by the agency’s violation of its own regulation); 8 C.F.R. § 1240.10.

      We reject Guerrero-Venegas’ contention that the BIA issued an order of

removal in the first instance.

      PETITION FOR REVIEW DENIED.




                                         2                                    15-70914